Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,5,6, 8-10,16,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verkoeijen(US 2011/0039002) in view of Eisner(English translation of WO 2015/121,237 as provided by the applicant) 
	Regarding claims 1,2,5,8,9,16,18, a process for manufacturing a concentrate for making a premix for a frozen confection, the process comprises the step of:
Forming an oil-in-water emulsion wherein the fat droplets in the emulsion have an average particle size(D4,3) of 100nm to 1000nm(0.1 to 1 µm) and at least 95% of the fat droplets have a size of less than 1 µm(paragraph 11, 48)
Providing a powder carrier such as maltodextrin, glucose, mono, di, or oligosaccharides, or proteins(paragraph 26, 67)
Combining the powder and the emulsion to form a mixture(paragraph 76). Drying the mixture to form a powder with a moisture content of about 0 to 5% water(paragraph 78). 
Verkoeijen teaches that the powder can be dispersed an aqueous liquid to form a liquid product such as ice cream premix(frozen confection)(paragraphs 53, 104, 109).
Verkoeijen expresses the average particle size as (D4,3) and not (D3,2) as claimed. However, since Verkoeijen teaches that at least 95% of the fat particles have a particle size of less than 1 µm, one of ordinary skill in the art would expect the average particle size using the (D3,2) standard to be less than 1µm
Verkoeijen does not specifically teach that the oil-in-water emulsion has a fat content of from 70 to 87% by weight or 74 to 82% as recited in claim 18. However, it would have been obvious to adjust the fat content of the emulsion depending on the end product. For example, Eisner teaches an instant mix for soft ice cream in which an oil or fat in liquid form is added to a powder comprising carbohydrates and protein(p.6, last paragraph). Eisner teaches that ice cream compositions are known to have a large amount of fat of at least 10wt% milkfat(p.2). Eisner further teaches that the ice cream concentrate comprises 1-75% fat in order to yield a creamy texture and stable emulsion upon mixing with water(p.10, 3rd full paragraph). Eisner teaches that the oil adheres to the surface of the protein powder particles, i.e. would bind the powder particles together(p.10, last paragraph). It would have been obvious to use 1-75% fat in the emulsion of Verkoeijen since this large amount of fat is common in ice cream products and because it provides a creamy texture, emulsion stability, and binder function to the powder product. 
Verkoeijen teaches that the final product can be in a number of forms including a tablet which would be considered a granule(paragraph 101). Verkoeijen teaches that the powder carrier and emulsion are combined together, spray dried to form a particulate composition, and then further formed into a tablet/granule(paragraphs 24-31). Verkoeijen does not teach that the powder and emulsion are granulated together in order to form a granule with a moisture content of less than 10%.
However, Eisner teaches formation of a granulated ice cream concentrate in which an oil or fat is added to protein and/or carbohydrates and mixed together to form a granulated product(i.e. crumble consistency)(p.7,2nd full paragraph;p.9-10, bridging paragraph)  . Eisner teaches that the oil adheres to the surface of the protein powder particles, i.e. would bind the powder particles together(p.10, last paragraph). 
Eisner teaches that the granular, crumble-like instant mix allows for excellent water solubility and a formation of stable emulsions when added to water(p. 7, 3rd full paragraph). Eisner also teaches that the convention process of spray drying is costly and energy intensive(p. 5, last paragraph). Therefore, it would have been obvious to granulate the emulsion and protein and carbohydrate powder of Verkoeijen without spray drying since Eisner teaches that a granulation process can yield an ice cream concentrate with excellent water solubility and a formation of stable emulsions upon dissolving in water. It would have been further obvious to granulate the powder and avoid spray drying since spray drying is costly and energy-intensive. 
Verkoeijen teaches that the final moisture is 0 to 5%. It would have been obvious to achieve the same moisture content with granulation even if an additional drying step may be required. The present claims contain “comprising” language and do not exclude additional drying steps.  
Verkoeijen teaches providing a powder carrier such as maltodextrin, glucose, mono, di, or oligosaccharides, or proteins(paragraph 26, 67) but does not specifically teach that the powder comprises 45-95% saccharides. However, it would have been obvious to modify the amount of saccharides present depending on the amount of sweetness desired in the composition. 
Regarding claim 3, Verkoeijen teaches that during the combining step the temperature of the mixture is at a temperature of about 40 C to about 70C(paragraph 81). Eisner teaches that the granulation/mixing step is to done at a temperature of less than 60C(p.6-7, bridging paragraph). 
Regarding claim 6, Verkoeijen teaches that the fat droplets in the emulsion have an average particle size of 200 to 700nm(0.2µm to 0.7µm)(paragraph 93).
Regarding claim 10, Verkoeijen teaches that the powder can be dispersed an aqueous liquid to form a liquid product such as ice cream premix(paragraphs 53, 104, 109). It would have been further obvious to freeze the ice cream premix to make ice cream, since the function of an ice cream premix is to ultimately make ice cream as taught in Eisner. 

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verkoeijen(US 2011/0039002) in view of Eisner(English translation of WO 2015/121,237 as provided by the applicant) further in view of Bongers(WO2012/089474).
Regarding claims 4 and 17, Verkoeijen teaches homogenizing the emulsion prior to drying(paragraph 85) but does not specifically teach it is with a Controlled Deformation Dynamic Mixers or Cavity Transfer Mixer. 
Bongers et al (Bongers) teaches that water continuous emulsions, including food emulsions, such as stable emulsions with a very fine dispersed droplet size of less than a mircon were achieved with Controlled Deformation Dynamic Mixers or Cavity Transfer Mixers (abstract, page 3 lines 1222, page 4 line 1 and 7-14, page 6 lines 16-17 and 334-35, page 9 line 30 through page 10 line 7, page 16 line 34, page 17 lines 6-34, page 24 lines 5-10 and 16, page 25 all and page 26 lines 27-35).  It would have been obvious to one of ordinary skill in the art for the homogenized emulsion of Verkoeijen to be formed through the process of Bongers, including the use of Controlled Deformation Dynamic Mixers or Cavity Transfer Mixers in order to form a stable food emulsion with a fine droplet size as desired.

Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verkoeijen(US 2011/0039002) in view of Eisner(English translation of WO 2015/121,237 as provided by the applicant) further in view of Kuslys(US 5993873).
Regarding claims 7,19, Verkoeijen teaches that the carrier can comprise casein(paragraph 67) but does not specifically teach that emulsion comprises caseinate. However, Kuslys teaches an emulsion that comprises: 50-70% oil selected from the group including milk fat and palm oil; and 1-5% of a milk emulsifier preferably selected from a group including sodium caseinate (column 1 lines 52-64, column 2 lines 33-35 and 41-55). It would have been obvious to include sodium caseinate in the emulsion of Verkoeijen since it is shown to be an effective emulsifier in milk based products as taught in Kuslys. 

Response to Arguments
Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive. 
	The applicant argues that Verkoeijen teaches against spray drying an emulsion with a large amount of fat and specifically teaches to dilute the emulsion to a fat content of 11-15%. However, Verkoeijen teaches dilution and a lower fat content when spray drying, not granulation as in the claimed invention. As stated in the final rejection, it would have been obvious to skip the spray drying step and instead use a granulation technique as taught in Eisner. Eisner explicitly teaches the disadvantages of spray drying and states that this process is costly and energy intensive(p.5, last paragraph). Eisner also teaches that the granulation method yields an ice cream concentrate with excellent water solubility and a formulation of stable emulsions upon dissolving in water. Therefore, it would have been obvious to avoid the costly process of spray drying and achieve the benefits of the granulated ice cream concentrate of Eisner by going straight to a granulation method to form the tablets of Verkoeijen.
	As such, Eisner teaches that ice cream compositions are known to have a large amount of fat of at least 10wt% milkfat(p.2). Eisner further teaches that the ice cream concentrate comprises 1-75% fat in order to yield a creamy texture and stable emulsion upon mixing with water(p.10, 3rd full paragraph). It would have been obvious to use 1 -75% fat in the emulsion of Verkoeijen since this large amount of fat is common in ice cream products and because it provides a creamy texture and stable emulsion.
	This high amount of fat works well in the granulation method of Eisner, so it would have been obvious to adopt this fat content in the emulsion of Verkoeijen when performing a granulation method. Eisner further teaches that the fat coats to the surface, thus providing a binder function as in the present invention(p.10, last paragraph). This provides an additional reason to add the use a high amount of fat in the emulsion of Verkoeijen.
	The cited office action from the Chinese Patent Office also states that it would have been obvious to perform granulation instead of spray drying in Verkoeijen in order to prevent the high costs and off flavors of spray drying as taught Eisner(See office action p. 4). This gives further motivation to arrive at the instant invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791